REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 8/11/2021.

Allowable Subject Matter
Claims 1, 4, 6 and 8-12 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are JP 2005092141 of Irisawa and US 8675127 of Nakajima et al.

Regarding Claim 1, Irisawa teaches a lens module, comprising: a lens barrel; a first lens disposed on an object side of the lens barrel; and a fixing member pressing the first lens on the lens barrel from an object side of the first lens, wherein the fixing member comprises a top wall pressing the first lens, and a side wall extending from an outer edge of the top wall towards an image side and fixedly connected to an outer edge of the lens barrel, the top wall and the side wall define a receiving space, the receiving space receives a part of the first lens, the fixing member is provided with 

But none of them teaches that wherein the notches are spaced apart from the outer edge of the top wall.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a lens module further comprising:
wherein the notches are spaced apart from the outer edge of the top wall,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 4, 6 and 8-12 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872